IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-50,772-04


IN RE STEPHEN A. DOGGETT




ON ORDER TO APPEAR AND SHOW CAUSE FOR UNTIMELY FILED
PLEADING IN APPLICANT MATHIS'S CASE FROM CAUSE NO. 31,361-D
IN THE 268TH DISTRICT COURT
FORT BEND COUNTY


Per Curiam.  Price, Johnson, and Alcala, JJ., dissent.

O R D E R


	Applicant Milton Wuzael Mathis was set for execution on Tuesday, June 21, 2011. 
Counsel filed in the trial court on applicant's behalf on June 21, 2011, a subsequent writ
application and other motions.  Pursuant to our Miscellaneous Rule 08-101 setting out the
requirements and possible consequences of filing pleadings within the forty-eight hours
preceding an applicant's execution, counsel Stephen A. Doggett filed a declaration
purporting to explain the untimely filing with the untimely pleadings.  
	The Court found counsel's declaration to be insufficient.  However, before the
Court took any action pursuant to Miscellaneous Rule 08-101, it ordered counsel to
appear before it at 9:00 a.m. on Wednesday, September 14, 2011.  Counsel appeared as
ordered.  After hearing counsel's explanation, the Court finds that counsel is in contempt
of this Court and assesses punishment at a fine of $500.00.  The Court further suspends
the imposition of that fine for a period of one year.  On the condition that counsel does
not violate the current filing rule during that period of time, the Court will thereafter
vacate the punishment.
	IT IS SO ORDERED THIS THE 14th DAY OF SEPTEMBER, 2011.

Publish